 



Exhibit 10.2
SECURITY AGREEMENT
     This SECURITY AGREEMENT, dated as of October 10, 2006 (the “Agreement”) is
by and among ProLink Holdings Corp., a company duly organized and validly
existing under the laws of Delaware (the “Company”), the Purchasers identified
on the signature pages hereto (each, a “Purchaser” and collectively, the
“Purchasers”) and Iroquois Master Fund Ltd., as agent for the Purchasers (in
such capacity, together with its successors in such capacity, the “Agent”).
     The Company and each of the Purchasers are parties to a Securities Purchase
Agreement dated as of October 10, 2006 (as modified and supplemented and in
effect from time to time, the “Purchase Agreement”), that provides, subject to
the terms and conditions thereof, for the issuance and sale by the Company to
each of the Purchasers, severally and not jointly, Notes and Warrants as more
fully described in the Purchase Agreement.
     To induce each of the Purchasers to enter into the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company has agreed to pledge and grant a security
interest in the Collateral (as hereinafter defined) as security for the Secured
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:
     Section 1. Definitions. Each capitalized term used herein and not otherwise
defined shall have the meaning assigned to such term in the Purchase Agreement.
In addition, as used herein:
     “Accounts” shall have the meaning ascribed thereto in Section 3(d) hereof.
     “Business” shall mean the businesses from time to time, now or hereafter,
conducted by the Company and its Subsidiaries.
     “Collateral” shall have the meaning ascribed thereto in Section 3 hereof.
     “Copyright Collateral” shall mean all Copyrights, whether now owned or
hereafter acquired by the Company, that are associated with the Business.
     “Copyrights” shall mean all copyrights, copyright registrations and
applications for copyright registrations, including those shown on Annex 3
hereto, and, without limitation, all renewals and extensions thereof, the right
to recover for all past, present and future infringements thereof, and all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.
     “Documents” shall have the meaning ascribed thereto in Section 3(j) hereof.
     “Equipment” shall have the meaning ascribed thereto in Section 3(h) hereof.
     “Event of Default” shall have the meaning ascribed thereto in Section 8 of
the Notes.

 



--------------------------------------------------------------------------------



 



     “Excluded Collateral” shall mean the assets of the Company which secure the
Permitted Indebtedness and the assets listed on Annex 2 hereto.
     “Instruments” shall have the meaning ascribed thereto in Section 3(e)
hereof.
     “Intellectual Property” shall mean, collectively, all Copyright Collateral,
all Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets used or useful in the Business; (b) all licenses or user or other
agreements granted to the Company with respect to any of the foregoing, in each
case whether now or hereafter owned or used including, without limitation, the
licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral; (c) all customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, manuals, materials standards, processing
standards, catalogs, computer and automatic machinery software and programs, and
the like pertaining to the operation by the Company of the Business; (d) all
sales data and other information relating to sales now or hereafter collected
and/or maintained by the Company that pertain to the Business; (e) all
accounting information which pertains to the Business and all media in which or
on which any of the information or knowledge or data or records which pertain to
the Business may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by the Company pertaining to the
operation by the Company and its Subsidiaries of the Business; and (g) all
causes of action, claims and warranties now or hereafter owned or acquired by
the Company in respect of any of the items listed above.
     “Inventory” shall have the meaning ascribed thereto in Section 3(f) hereof.
     “Issuers” shall mean, collectively, the respective entities identified on
Annex 1 hereto, and all other entities formed by the Company or entities in
which the Company owns or acquires any capital stock or similar interest.
     “Motor Vehicles” shall mean motor vehicles, tractors, trailers and other
like property, whether or not the title thereto is governed by a certificate of
title or ownership.
     “Patent Collateral” shall mean all Patents, whether now owned or hereafter
acquired by the Company that are associated with the Business.
     “Patents” shall mean all patents and patent applications, including those
shown on Annex 3 hereto, and, without limitation, the inventions and
improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable under and with respect thereto, including, without limitation, damages
and payments for past or future infringements thereof, the right to sue for
past, present and future infringements thereof, and all rights corresponding
thereto throughout the world.
     “Permitted Indebtedness” shall mean the Company’s existing indebtedness,
liabilities and obligations as disclosed on Annex 5 hereto and any future
capitalized leases, purchase money indebtedness and the Notes.

 



--------------------------------------------------------------------------------



 



     “Permitted Liens” shall mean (i) the Company’s existing Liens as disclosed
in Annex 6 hereto, (ii) the security interests created by this Agreement,
(iii) Liens of local or state authorities for franchise, real estate or other
like taxes, (iv) statutory Liens of landlords and liens of carriers,
warehousemen, bailees, mechanics, materialmen and other like Liens imposed by
law, created in the ordinary course of business and for amounts not yet due,
(v) tax Liens not yet due and payable and (vi) existing Liens which do not
materially affect the value of the Company’s property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries.
     “Pledged Stock” shall have the meaning ascribed thereto in Section 3(a)
hereof.
     “Real Estate” shall have the meaning ascribed thereto in Section 3(l)
hereof.
     “Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Notes issued or issuable (as applicable) by the Company and held
by the applicable Purchaser and all other amounts from time to time owing to
such Purchasers by the Company under the Purchase Agreement and the Notes and
(b) all obligations of the Company to such Purchasers thereunder.
     “Stock Collateral” shall mean, collectively, the Collateral described in
clauses (a) through (c) of Section 3 hereof and the proceeds of and to any such
property and, to the extent related to any such property or such proceeds, all
books, correspondence, credit files, records, invoices and other papers.
     “Trademark Collateral” shall mean all Trademarks, whether now owned or
hereafter acquired by the Company, that are associated with the Business.
Notwithstanding the foregoing, the Trademark Collateral does not and shall not
include any Trademark which would be rendered invalid, abandoned, void or
unenforceable by reason of its being included as part of the Trademark
Collateral.
     “Trademarks” shall mean all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including those shown on Annex 3 hereto, and,
without limitation, all renewals of trademark and service mark registrations,
all rights corresponding thereto throughout the world, the right to recover for
all past, present and future infringements thereof, all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together, in each case,
with the product lines and goodwill of the business connected with the use of,
and symbolized by, each such trade name, trademark and service mark.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of Delaware from time to time.
     Section 2. Representations and Warranties. The Company represents and
warrants to each of the Purchasers that:

  a.   the Company is the sole beneficial owner of the Collateral and no Lien
exists or will exist upon any Collateral at any time (and, with respect to the
Stock Collateral, no right or option to acquire the same exists in favor

 



--------------------------------------------------------------------------------



 



      of any other Person), except for Permitted Liens and the pledge and
security interest in favor of each of the Purchasers created or provided for
herein which pledge and security interest will constitute a first priority
perfected pledge and security interest in and to all of the Collateral (other
than Intellectual Property registered or otherwise located outside of the United
States of America) upon the filing of the applicable financing statements or
delivery of stock certificates required hereunder.

  b.   the Pledged Stock directly or indirectly owned by the Company in the
entities identified in Annex 1 hereto is, and all other Pledged Stock, whether
issued now or in the future, will be, duly authorized, validly issued, fully
paid and nonassessable, free and clear of all Liens other than Permitted Liens
and none of such Pledged Stock is or will be subject to any contractual
restriction, preemptive and similar rights, or any restriction under the charter
or by-laws of the respective Issuers of such Pledged Stock, upon the transfer of
such Pledged Stock (except for any such restriction contained herein);     c.  
the Pledged Stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto constitutes all of the issued and outstanding
shares of capital stock of any class of such Issuers beneficially owned by the
Company on the date hereof (whether or not registered in the name of the
Company) and said Annex 1 correctly identifies, as at the date hereof, the
respective Issuers of such Pledged Stock;     d.   the Company owns and
possesses the right to use, and has done nothing to authorize or enable any
other Person to use, all of its Copyrights, Patents and Trademarks, and all
registrations of its material Copyrights, Patents and Trademarks are valid and
in full force and effect. Except as may be set forth in said Annex 3, the
Company owns and possesses the right to use all material Copyrights, Patents and
Trademarks, necessary for the operation of the Business;     e.   to the
Company’s knowledge, (i) except as set forth in Annex 3 hereto, there is no
violation by others of any right of the Company with respect to any material
Copyrights, Patents or Trademarks, respectively, and (ii) the Company is not, in
connection with the Business, infringing in any respect upon any Copyrights,
Patents or Trademarks of any other Person; and no proceedings have been
instituted or are pending against the Company or, to the Company’s knowledge,
threatened, and no claim against the Company has been received by the Company,
alleging any such violation, except as may be set forth in said Annex 3; and    
f.   the Company does not own any material Trademarks registered in the United
States of America to which the last sentence of the definition of Trademark
Collateral applies.

 



--------------------------------------------------------------------------------



 



     Section 3. Collateral. As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Company hereby pledges, grants, assigns, hypothecates
and transfers to the Agent on behalf of the Purchasers as hereinafter provided,
a security interest in and Lien upon all of the Company’s right, title and
interest in, to and under all personal property and other assets of the Company,
whether now owned or hereafter acquired by or arising in favor of the Company,
whether now existing or hereafter coming into existence, whether owned or
consigned by or to, or leased from or to the Company and regardless of where
located, except for the Excluded Collateral, (all being collectively referred to
herein as “Collateral”) including:

  a.   the Company’s direct or indirect ownership interest in the respective
shares of capital stock of the Issuers and all other shares of capital stock of
whatever class of the Issuers, now or hereafter owned by the Company, together
with in each case the certificates evidencing the same (collectively, the
“Pledged Stock”);     b.   all shares, securities, moneys or property
representing a dividend on any of the Pledged Stock, or representing a
distribution or return of capital upon or in respect of the Pledged Stock, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Stock or otherwise received in exchange therefor, and any
subscription warrants, rights or options issued to the holders of, or otherwise
in respect of, the Pledged Stock;     c.   without affecting the obligations of
the Company under any provision prohibiting such action hereunder or under the
Purchase Agreement or the Notes, in the event of any consolidation or merger in
which any Issuer is not the surviving corporation, all shares of each class of
the capital stock of the successor corporation (unless such successor
corporation is the Company itself) formed by or resulting from such
consolidation or merger (the Pledged Stock, together with all other
certificates, shares, securities, properties or moneys as may from time to time
be pledged hereunder pursuant to clause (a) or (b) above and this clause
(c) being herein collectively called the “Stock Collateral”);     d.   all
accounts and general intangibles (each as defined in the Uniform Commercial
Code) of the Company constituting any right to the payment of money, including
(but not limited to) all moneys due and to become due to the Company in respect
of any loans or advances for the purchase price of Inventory or Equipment or
other goods sold or leased or for services rendered, all moneys due and to
become due to the Company under any guarantee (including a letter of credit) of
the purchase price of Inventory or Equipment sold by the Company and all tax
refunds (such accounts, general intangibles and moneys due and to become due
being herein called collectively “Accounts”);

 



--------------------------------------------------------------------------------



 



  e.   all instruments, chattel paper or letters of credit (each as defined in
the Uniform Commercial Code) of the Company evidencing, representing, arising
from or existing in respect of, relating to, securing or otherwise supporting
the payment of, any of the Accounts, including (but not limited to) promissory
notes, drafts, bills of exchange and trade acceptances (herein collectively
called “Instruments”);     f.   all inventory (as defined in the Uniform
Commercial Code) of the Company and all goods obtained by the Company in
exchange for such inventory (herein collectively called “Inventory”);     g.  
all Intellectual Property and all other accounts or general intangibles of the
Company not constituting Intellectual Property or Accounts;     h.   all
equipment (as defined in the Uniform Commercial Code) of the Company (herein
collectively called “Equipment”);     i.   each contract and other agreement of
the Company relating to the sale or other disposition of Inventory or Equipment;
    j.   all deposit accounts (as defined in the Uniform Commercial Code) of the
Company (herein collectively called “Deposit Accounts”)     k.   all documents
of title (as defined in the Uniform Commercial Code) or other receipts of the
Company covering, evidencing or representing Inventory or Equipment (herein
collectively called “Documents”);     l.   all rights, claims and benefits of
the Company against any Person arising out of, relating to or in connection with
Inventory or Equipment purchased by the Company, including, without limitation,
any such rights, claims or benefits against any Person storing or transporting
such Inventory or Equipment;     m.   all estates in land together with all
improvements and other structures now or hereafter situated thereon, together
with all rights, privileges, tenements, hereditaments, appurtenances, easements,
including, but not limited to, rights and easements for access and egress and
utility connections, and other rights now or hereafter appurtenant thereto
(“Real Estate”); and     n.   all other tangible or intangible property of the
Company, including, without limitation, all proceeds, products and accessions of
and to any of the property of the Company described in clauses (a) through
(m) above in this Section 3 (including, without limitation, any proceeds of
insurance thereon), and, to the extent related to any property described in said
clauses or such proceeds, products and accessions, all books, correspondence,
credit files, records, invoices and other papers, including without limitation
all tapes, cards, computer runs and other papers and

 



--------------------------------------------------------------------------------



 



      documents in the possession or under the control of the Company or any
computer bureau or service company from time to time acting for the Company.

     Section 4. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Company hereby
agrees with the Agent and each of the Purchasers as follows:

  4.01   Delivery and Other Perfection. The Company shall:     a.   if any of
the above-described shares, securities, monies or property required to be
pledged by the Company under clauses (a), (b) and (c) of Section 3 hereof are
received by the Company, forthwith either (x) transfer and deliver to the Agent
such shares or securities so received by the Company (together with the
certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank) all of which
thereafter shall be held by the Agent, pursuant to the terms of this Agreement,
as part of the Collateral or (y) take such other action as the Agent shall
reasonably deem necessary or appropriate to duly record the Lien created
hereunder in such shares, securities, monies or property referred to in said
clauses (a), (b) and (c) of Section 3;     b.   deliver and pledge to the Agent,
at the Agent’s request, any and all Instruments, endorsed and/or accompanied by
such instruments of assignment and transfer in such form and substance as the
Agent may request; provided, that so long as no Event of Default shall have
occurred and be continuing, the Company may retain for collection in the
ordinary course any Instruments received by it in the ordinary course of
business and the Agent shall, promptly upon request of the Company, make
appropriate arrangements for making any other Instrument pledged by the Company
available to it for purposes of presentation, collection or renewal (any such
arrangement to be effected, to the extent deemed appropriate by the Agent,
against trust receipt or like document);     c.   give, execute, deliver, file
and/or record any financing statement, notice, instrument, document, agreement
or other papers that may be necessary (in the reasonable judgment of the Agent)
to create, preserve, perfect or validate any security interest granted pursuant
hereto or to enable the Agent to exercise and enforce their rights hereunder
with respect to such security interest, including, without limitation, causing
any or all of the Stock Collateral to be transferred of record into the name of
the Agent or its nominee (and the Agent agrees that if any Stock Collateral is
transferred into its name or the name of its nominee, the Agent will thereafter
promptly give to the Company copies of any notices and communications received
by it with respect to the Stock Collateral),

 



--------------------------------------------------------------------------------



 



      provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of Section 4.09 below;     d.  
upon the acquisition after the date hereof by the Company of any Equipment
covered by a certificate of title or ownership cause the Agent to be listed as
the lienholder on such certificate of title and within 120 days of the
acquisition thereof deliver evidence of the same to the Agent;     e.   keep
accurate books and records relating to the Collateral, and stamp or otherwise
mark such books and records in such manner as the Agent may reasonably require
in order to reflect the security interests granted by this Agreement;     f.  
furnish to the Agent from time to time (but, unless an Event of Default shall
have occurred and be continuing, no more frequently than quarterly) statements
and schedules further identifying and describing the Copyright Collateral, the
Patent Collateral and the Trademark Collateral, respectively, and such other
reports in connection with the Copyright Collateral, the Patent Collateral and
the Trademark Collateral, as the Agent may reasonably request, all in reasonable
detail;     g.   permit representatives of the Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Agent to be present at the Company’s place of business to receive copies of
all communications and remittances relating to the Collateral, and forward
copies of any notices or communications by the Company with respect to the
Collateral, all in such manner as the Agent may reasonably require; and     h.  
upon the occurrence and during the continuance of any Event of Default, upon
request of the Agent, promptly notify each account debtor in respect of any
Accounts or Instruments that such Collateral has been assigned to the Agent
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Agent.

     4.02 Other Financing Statements and Liens. Except with respect to Permitted
Indebtedness or as otherwise permitted under Schedule 3.1(a) of the Purchase
Agreement, without the prior written consent of the Agent, the Company shall not
file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to the Collateral in which the Agent is not named as the sole secured
party for the benefit of each of the Purchasers.
     4.03 Preservation of Rights. The Agent shall not be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.
     4.04 Special Provisions Relating to Certain Collateral.

 



--------------------------------------------------------------------------------



 



  a.   Stock Collateral.

  (1)   The Company will cause the Stock Collateral to constitute at all times
100% of the total number of shares of each class of capital stock of each Issuer
then outstanding that is owned directly or indirectly by the Company.     (2)  
So long as no Event of Default shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of this Agreement, the Purchase Agreement, the Notes
or any other instrument or agreement referred to herein or therein, provided
that the Company agrees that it will not vote the Stock Collateral in any manner
that is inconsistent with the terms of this Agreement, the Purchase Agreement,
the Notes or any such other instrument or agreement; and the Agent shall execute
and deliver to the Company or cause to be executed and delivered to the Company
all such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Company may reasonably request for the
purpose of enabling the Company to exercise the rights and powers which it is
entitled to exercise pursuant to this Section 4.04(a)(2).     (3)   Unless and
until an Event of Default has occurred and is continuing, the Company shall be
entitled to receive and retain any dividends on the Stock Collateral paid in
cash out of earned surplus.     (4)   If any Event of Default shall have
occurred, then so long as such Event of Default shall continue, and whether or
not the Agent exercises any available right to declare any Secured Obligations
due and payable or seeks or pursues any other relief or remedy available to it
under applicable law or under this Agreement, the Purchase Agreement, the Notes
or any other agreement relating to such Secured Obligations, all dividends and
other distributions on the Stock Collateral shall be paid directly to the Agent
and retained by it as part of the Stock Collateral, subject to the terms of this
Agreement, and, if the Agent shall so request in writing, the Company agrees to
execute and deliver to the Agent appropriate additional dividend, distribution
and other orders and documents to that end, provided that if such Event of
Default is cured, any such dividend or distribution theretofore paid to the
Agent shall, upon request of the Company (except to the extent theretofore
applied to the Secured Obligations) be returned by the Agent to the Company.

 



--------------------------------------------------------------------------------



 



  b.   Intellectual Property.

  (1)   For the purpose of enabling the Agent to exercise rights and remedies
under Section 4.05 hereof at such time as the Agent shall be lawfully entitled
to exercise such rights and remedies, and for no other purpose, the Company
hereby grants to the Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Company) to use, assign, license or sublicense any of the
Intellectual Property (other than the Trademark Collateral or goodwill
associated therewith) now owned or hereafter acquired by the Company, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.     (2)  
Notwithstanding anything contained herein to the contrary, so long as no Event
of Default shall have occurred and be continuing, the Company will be permitted
to exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of
or take other actions with respect to the Intellectual Property in the ordinary
course of the business of the Company. In furtherance of the foregoing, unless
an Event of Default shall have occurred and is continuing, the Agent shall from
time to time, upon the request of the Company, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
the Company shall have certified are appropriate (in its judgment) to allow it
to take any action permitted above (including relinquishment of the license
provided pursuant to clause (1) immediately above as to any specific
Intellectual Property). Further, upon the payment in full of all of the Secured
Obligations or earlier expiration of this Agreement or release of the
Collateral, the Agent shall grant back to the Company the license granted
pursuant to clause (1) immediately above. The exercise of rights and remedies
under Section 4.05 hereof by the Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by the Company in
accordance with the first sentence of this clause (2).

     4.05 Events of Default, etc. During the period during which an Event of
Default shall have occurred and be continuing:

  a.   the Company shall, at the request of the Agent, assemble the Collateral
owned by it at such place or places, reasonably convenient to both the Agent and
the Company, designated in its request;

 



--------------------------------------------------------------------------------



 



  b.   the Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;     c.   the Agent shall have all of the rights and
remedies with respect to the Collateral of a secured party under the Uniform
Commercial Code (whether or not said Code is in effect in the jurisdiction where
the rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including, without
limitation, the right, to the maximum extent permitted by law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Agent were the sole and absolute owner thereof (and the Company agrees to
take all such action as may be appropriate to give effect to such right);     d.
  the Agent in its discretion may, in its name or in the name of the Company or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so; and     e.   the Agent may, upon 10
Business Days, prior written notice to the Company of the time and place, with
respect to the Collateral or any part thereof which shall then be or shall
thereafter come into the possession, custody or control of the Agent, or any of
its respective agents, sell, lease, assign or otherwise dispose of all or any of
such Collateral, at such place or places as the Agent deems best, and for cash
or on credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of time or place thereof (except such notice
as is required above or by applicable statute and cannot be waived) and the
Agent or anyone else may be the purchaser, lessee, assignee or recipient of any
or all of the Collateral so disposed of at any public sale (or, to the extent
permitted by law, at any private sale), and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Company, any such demand, notice
or right and equity being hereby expressly waived and released. In the event of
any sale, assignment, or other disposition of any of the Trademark Collateral,
the goodwill of the Business connected with and symbolized by the Trademark
Collateral subject to such disposition shall be included, and the Company shall
supply to the Agent or its designee, for inclusion in such sale, assignment or
other disposition, all Intellectual Property relating to such Trademark
Collateral. The Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time

 



--------------------------------------------------------------------------------



 



      by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of the license granted to the
Agent in Section 4.04(b)(1) hereof, shall be applied in accordance with
Section 4.09 hereof.
     The Company recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended, and applicable state securities laws,
the Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. The Company acknowledges that any such
private sales to an unrelated third party in an arm’s length transaction may be
at prices and on terms less favorable to the Agent than those obtainable through
a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the respective Issuer
thereof to register it for public sale.
     4.06 Deficiency. If the proceeds of sale, collection or other realization
of or upon the Collateral pursuant to Section 4.05 hereof are insufficient to
cover the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Company shall remain liable for any deficiency.
     4.07 Removals, etc. Without at least 30 days’ prior written notice to the
Agent or unless otherwise required by law, the Company shall not (i) maintain
any of its books or records with respect to the Collateral at any office or
maintain its chief executive office or its principal place of business at any
place, or permit any Inventory or Equipment to be located anywhere other than at
the address indicated for the Company in Section 7.4 of the Purchase Agreement
or at one of the locations identified in Annex 4 hereto or in transit from one
of such locations to another or (ii) change its corporate name, or the name
under which it does business, from the name shown on the signature page hereto.
     4.08 Private Sale. The Agent shall incur no liability as a result of the
sale of the Collateral, or any part thereof, at any private sale to an unrelated
third party in an arm’s length transaction pursuant to Section 4.05 hereof
conducted in a commercially reasonable manner. The Company hereby waives any
claims against the Agent arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Agent accepts the first offer
received and does not offer the Collateral to more than one offeree.
     4.09 Application of Proceeds. Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant hereto, and any other cash at the time held
by the Agent under this Section 4, shall be applied by the Agent:

 



--------------------------------------------------------------------------------



 



     First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Agent and the fees and expenses of its agents and counsel, and all expenses, and
advances made or incurred by the Agent in connection therewith;
     Next, to the payment in full of the Secured Obligations in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing to each of the Purchasers; and
     Finally, to the payment to the Company, or its successors or assigns, or as
a court of competent jurisdiction may direct, of any surplus then remaining.
As used in this Section 4, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.
     4.10 Attorney-in-Fact. Without limiting any rights or powers granted by
this Agreement to the Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Agent is hereby appointed the attorney-in-fact of the Company for
the purpose of carrying out the provisions of this Section 4 and taking any
action and executing any instruments which the Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Purchasers shall be entitled
under this Section 4 to make collections in respect of the Collateral, the Agent
shall have the right and power to receive, endorse and collect all checks made
payable to the order of the Company representing any dividend, payment, or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.
     4.11 Perfection. (i) Prior to or concurrently with the execution and
delivery of this Agreement, the Company shall file such financing statements and
other documents in such offices as the Agent may request to perfect the security
interests granted by Section 3 of this Agreement, and (ii) at any time requested
by the Agent, the Company shall deliver to the Agent all share certificates of
capital stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto, accompanied by undated stock powers duly executed
in blank.
     4.12 Termination. When all Secured Obligations shall have been paid in full
under the Purchase Agreement, this Agreement shall terminate, and the Agent
shall forthwith cause to be assigned, transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Company and to be released and cancelled all licenses and rights referred to in
Section 4.04(b)(1) hereof. The Agent shall also execute and deliver to the
Company upon such termination such Uniform Commercial Code termination
statements, certificates for terminating the Liens on the Motor Vehicles and
such other documentation as shall be reasonably requested by the Company to
effect the termination and release of the Liens on the Collateral.

 



--------------------------------------------------------------------------------



 



     4.13 Expenses. The Company agrees to pay to the Agent all out-of-pocket
expenses (including reasonable expenses for legal services of every kind) of, or
incident to, the enforcement of any of the provisions of this Section 4, or
performance by the Agent of any obligations of the Company in respect of the
Collateral which the Company has failed or refused to perform upon reasonable
notice, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Agent in respect thereof, by litigation or otherwise, including expenses of
insurance, and all such expenses shall be Secured Obligations to the Agent
secured under Section 3 hereof.
     4.14 Further Assurances. The Company agrees that, from time to time upon
the written request of the Agent, the Company will execute and deliver such
further documents and do such other acts and things as the Agent may reasonably
request in order fully to effect the purposes of this Agreement.
     4.15 Indemnity. Each of the Purchasers hereby jointly and severally
covenants and agrees to reimburse, indemnify and hold the Agent harmless from
and against any and all claims, actions, judgments, damages, losses,
liabilities, costs, transfer or other taxes, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred or suffered
without any bad faith or willful misconduct by the Agent, arising out of or
incident to this Agreement or the administration of the Agent’s duties
hereunder, or resulting from its actions or inactions as Agent.
     Section 5. Miscellaneous.
     5.01 No Waiver. No failure on the part of the Agent or any of its agents to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Agent or any of its agents of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein are
cumulative and are not exclusive of any remedies provided by law.
     5.02 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware.
     5.03 Notices. All notices, requests, consents and demands hereunder shall
be in writing and facsimile (facsimile confirmation required) or delivered to
the intended recipient at its address or telex number specified pursuant to
Section 7.4 of the Purchase Agreement and shall be deemed to have been given at
the times specified in said Section 7.4.
     5.04 Waivers, etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company and the
Agent. Any such amendment or waiver shall be binding upon each of the Purchasers
and the Company.
     5.05 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of the Company and each
of the Purchasers (provided, however, that the Company shall not assign or
transfer its rights hereunder without the prior written consent of the Agent).

 



--------------------------------------------------------------------------------



 



     5.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same instrument
and any of the parties hereto may execute this Agreement by signing any such
counterpart.
     5.07 Agent. Each Purchaser agrees to appoint Iroquois Master Fund Ltd. as
its Agent for purposes of this Agreement. The Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.
     5.08 Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Purchasers in order to carry out
the intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed as of the day and year first above written.

          COMPANY:   PROLINK HOLDINGS CORP.
 
       
 
  By:   /s/ Lawrence D. Bain
 
      Lawrence D. Bain
 
      President and Chief Executive Officer
 
        AGENT:   IROQUOIS MASTER FUND LTD.
 
       
 
  By:   /s/ Joshua Silverman
 
      Name: Joshua Silverman
 
      Title: Authorized Signatory

 



--------------------------------------------------------------------------------



 



          PURCHASERS:   IROQUOIS MASTER FUND LTD.
 
            By: /s/ Joshua Silverman     Name: Joshua Silverman     Title:
Authorized Signatory
 
            BONANZA MASTER FUND, LTD.
 
       
 
  By:   /s/ Brian Ladin
 
      Brian Ladin
 
      Partner
 
            WPG DISTRESSED/SPECIAL SITUATIONS OVERSEAS, L.P.
 
       
 
  By:   /s/ William G. Butterly, III
 
      William G. Butterly, III
 
      Senior Managing Director
 
            WPG EVENT-DRIVEN MULTI-STRATEGY OVERSEAS, L.P.
 
       
 
  By:   /s/ William G. Butterly, III
 
      William G. Butterly, III
 
      Senior Managing Director
 
            HIGHBRIDGE INTERNATIONAL LLC
 
  By:   Highbridge Capital Management, LLC
 
       
 
  By:   /s/ Adam J. Chill
 
      Adam J. Chill
 
            ROCKMORE INVESTMENT MASTER FUND LTD.
 
       
 
  By:   /s/ Bruce Bernstein
 
      Bruce Bernstein
 
      Managing Member

 